Jenkins, P. J.
1. While November lltli of each year, commonly called Armistice Day, is, by the act approved August 19, 1929 (Ga. L. 1929, p. 211), declared a public and legal holiday, it is not by law declared to be dies non juridicus, and there is nothing to invalidate the exercise of judicial functions on that date. Consequently, in computing the thirty days within which a petition for certiorari must be presented, the 11th of November, although a legal holiday and the last day, must be includéd. Wood v. State, 12 Ga. App. 651 (78 S. E. 140).
2. In the instant case the petition for certiorari to review a final judgment of the municipal court of Macon, rendered on October 11, 1929, was presented to the judge of the superior court on November 12, 1929, November 10 being Sunday. Under the foregoing ruling, it was not presented within thirty days from the date of the judgment complained of, and the judge of the superior court did not err in refusing sanction.

Judgment affirmed.


Stephens and Bell, JJ., concur.